PER CURIAM.
We affirm case no. 96-2831. In case no. 96-3497, the O’Connors appealed an order determining the amount of a superse-deas bond on appeal. Review of such an order is by motion. See Fla. R.App. P. 9.310(f). Had review been sought in this matter, it would have been disposed of by us months ago. Instead, by designating it as an appeal, it followed the lengthy course of all full appeals. As we have affirmed the lower court’s ruling on the merits in case no. 96-2831, the issue regarding the supersedeas bond is now moot.
WARNER, POLEN and GROSS, JJ., concur.